Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 2/25/2022.

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on February, 25, 2022 has been considered.
Applicant’s response to claims 10 and 20 has overcome the Examiner’s rejection under 35 USC § 112 paragraph.
Claims 1-20 are pending in this application and an action on the merits follows.


Drawings and Specification
The replacement drawing (Fig. 20) and the amended specification filed 2/25/2022 have been accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 10-15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gokturk et al. (U.S. Patent Publication 9,008,435).

Regarding claims 1 and 10, Gortuk teaches identifying trends using image data, comprising: 5detecting an object in an image by performing foreground detection on the image; classifying the object in accordance with an object category; determining one or more attributes of the object; (The image segmentizer 110 segments the image content into a foreground image and a background image, with the foreground image corresponding to a segmented image 114… for example, the image segmentizer 110 may know to segment an image to separate a shoe, neck tie, or other object from a background…  may segment foreground objects from other foreground objects. For example, image segmentizer 110, in the case where the image contains a man wearing a suit in a street, image segmentizer 110 may separate the neck tie and the suit jacket and the person wearing a suit separately, all from a background that shows the street…. Feature extraction 120 may detect or determine features of either the segmented image 114, or a normalized segmented image 115… Certain features may be extracted that are class-specific descriptors that apply to the image object as a whole, such as primary color, patters, shape, and texture, Col.6 ln 43-67, Col.7 ln 20-39.
For the case of shoes, in order to perform alignment, the pixels of the vertical foreground are summed. In other words, for each column of the image, an embodiment sums all the pixels that are foreground in that particular column. The example of the sum is shown in FIG. 6C. Then the sum graph is analyzed, and the side that has the higher slope is selected as the heel, Col.16 ln 50-64);

generating a visual token associated with the image, the visual token comprising 10information including the object category and the one or more attributes of the object; storing the visual token in a database, the database storing a plurality of visual tokens associated with a plurality of images; (the content items 102 are initially processed by tokenizer 240. The result of processing content items 102 includes generating tokens 242 from individual content items 102 that include words and phrases contained in the text and/or metadata of the content item 102. The tokens 242 of individual content items 102 are forwarded to a categorizer 250. The categorizer 250 may use reference records 220 and perform one or more processes to select which reference record 220 provides the best definition or definitions of categories, Col.12 ln 20-35… According to an embodiment, the index data 1152 that corresponds to the global and/or local features may be stored linearly, one after another in an index file (or database). Such an index structure enables a subsequent search to be performed by scanning all of the index data items one by one. Distances between individual index data items may be calculated one by one, and the results of the calculated distances are also stored, Col.27 ln 51-67, Col.28 ln 1-31);

and analyzing the plurality of visual tokens stored in the database to identify a trend in 15at least one of the object and an attribute of the object, (The weights 232 may reflect the meaning or importance of individual words, and as such, may be provided by human operators 224 who are familiar with trends in how vocabulary is used over time. The use of weights 232 recognizes that words or phrases in one site have different significance or meanings than words or phrases at other sites, Col.11 ln 55-67).

Regarding claims 2 and 12, Gortuk teaches determining image metadata for the image including a timestamp of the image; generating a textual token associated with the image, the textual token comprising the image metadata; and 20storing the textual token in the database in association with the visual token, wherein identifying the trend is further based on an analysis of the textual token, (The metadata 238 includes identification (by human operators 224) of the gender or demographic of the network site where the content item is located, as well as classifications made by the source of the content item (e.g. item provided in a particular labeled tab). The classifier 250 is able to identify one or more classifications 252 (or candidate categories) based on the combination of the tokens 242 as matched to reference records, Col.12 ln 25-50).
 
Regarding claims 3 and 13, Gortuk teaches the image metadata further comprises one or more of: descriptive details associated with the image, a popularity of the image, and a location of the image, and wherein the descriptive details comprise one 25or more of: a social network, a user name, a caption, a URL associated with the image, pixel co-ordinates associated with products or brands present in the image, and details about a subject in the image, (The metadata 238 includes identification (by human operators 224) of the gender or demographic of the network site where the content item is located, Col.11 ln 31-67).

Regarding claims 4-5, 14-15, Gortuk teaches the image is a social media image, (social networking; the image is associated with an influencer, online dating, Col.29 ln 51.

Regarding claims 10 and 20, Gortuk teaches 1computing, with a simple cells layer, convolution operations using filters selected from a group consisting of: 2D Gabor, or Gabor-like filters, over a range of parameters; (Gabor filter), 
20performing, with a complex cells layer, a pooling operation over a retinotopically local cluster of simple cells within a complex receptive field; sending an output of the pooling operation to one of a group consisting of: the simple cells layer, another complex cells layer, or a feature descriptor layer (histograms from all cells are concatenated into one single feature vector); terminating computations in the simple cells layer and complex cells layer as per 25a Cellular Neural Network definition (a classifier can be built, such as nearest neighbor classifier, support vector machines, neural networks or naïve bayes classification), see Col.13, 19-20, 23-24.
wherein the output is a set of values representing a set of feature descriptors; assessing, with a complex localization cells layer, regions in which an object of 37the product image is located; and classifying the image using the complex localization cells layer, regions and feature descriptors, (classifying the object or objects in a content item, (ii) generating data that is descriptive or representative of global and/or local features of the object image in the individual content items, and/or (iii) generating signatures that provide quantitative information about the appearance of the object in the image, including of the global and local features, Col.13, 19-20, 23-24) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk et al. (U.S. Patent Publication 9,008,435), in view of Raichelgauz et. Al. (U.S. Patent No. 9,218,606)

Regarding claims 6-8, 16-18, Gokturk does not explicitly disclose the trend is identified based on an 5increasing presence in visual tokens of the object and/or the attribute of the object; communicating trend data of the identified trend to an external device; querying a database storing product information to determine one or more 10products relevant to the object and/or the attribute of the object identified in the trend. 
However, Raichelgauz teaches more concepts than a predefined threshold, “Gucci and Kate Moss example, Col.5 ln 11-45.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of combination, to include the above limitations, as taught by Raichelgauz, in order to track the trendiness of brands sentiment, (Raichelgauz,Col.1 ln 55-60).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk and Raichelgauz combination in view of Sakurai et al. (U.S. Patent Publication 2015/0242805).

Regarding claims 9 and 19, the combination does not explicitly teach querying a database storing product stock levels to determine a stock level of the one or more products, and 15providing a notification if the stock level is too low to support the trend. However, Sakurai teaches a message 50 to the effect that the item is out of stock and cannot be purchased is displayed and the arrival notification mail see [0065-0070].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of combination, to include the above limitations, as taught by Sakurai, in order to notify user of item availability in a timely manner, (Sakurai, [0011]).


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that the prior art does not disclose: “generating a visual token (token) of an image comprising information including an object category of an object in the image and one or more attributes of the object”. Applicant notes that “the subject matter does not rely upon pixel segmentation, it identifies object contours to detect an object in the image and is able to detect multiple object contours at once rather than a binary foreground approach provided by pixel segmentation (see Page 3 of the arguments)”. Examiner notes that claim limitations do not describe a specific method or approach taken to identify object contours.
Examiner does not agree. Gortuk teaches t5he image segmentizer 110 segments the image content into a foreground image and a background image, with the foreground image corresponding to a segmented image 114 (detecting an object in an image by performing foreground detection on the image)… for example, the image segmentizer 110 may know to segment an image to separate a shoe, neck tie, or other object from a background…  may segment foreground objects from other foreground objects. For example, image segmentizer 110, in the case where the image contains a man wearing a suit in a street, image segmentizer 110 may separate the neck tie and the suit jacket and the person wearing a suit separately, all from a background that shows the street (classifying the object in accordance with an object category)…. Feature extraction 120 may detect or determine features of either the segmented image 114, or a normalized segmented image 115… Certain features may be extracted that are class-specific descriptors that apply to the image object as a whole, such as primary color, patters, shape, and texture, (classifying the object in accordance with an object category; determining one or more attributes of the object), Col.6 ln 43-67, Col.7 ln 20-39. For the case of shoes, in order to perform alignment, the pixels of the vertical foreground are summed. In other words, for each column of the image, an embodiment sums all the pixels that are foreground in that particular column. The example of the sum is shown in FIG. 6C. Then the sum graph is analyzed, and the side that has the higher slope is selected as the heel, Col.16 ln 50-64;
the content items 102 are initially processed by tokenizer 240. The result of processing content items 102 includes generating tokens 242 from individual content items 102 that include words and phrases contained in the text and/or metadata of the content item 102. The tokens 242 of individual content items 102 are forwarded to a categorizer 250. The categorizer 250 may use reference records 220 and perform one or more processes to select which reference record 220 provides the best definition or definitions of categories, Col.12 ln 20-35, (generating a visual token associated with the image)
According to an embodiment, the index data 1152 that corresponds to the global and/or local features may be stored linearly, one after another in an index file (or database). Such an index structure enables a subsequent search to be performed by scanning all of the index data items one by one. Distances between individual index data items may be calculated one by one, and the results of the calculated distances are also stored, Col.27 ln 51-67, Col.28 ln 1-31, (comprising 10information including the object category and the one or more attributes of the object, storing the visual token in a database, the database storing a plurality of visual tokens associated with a plurality of images);
the user may select a panel containing an image, in which case input in the form of processed image input 1248 and/or text input 1242 may be used to form the search query, See Fig. 11, the weights 232 may reflect the meaning or importance of individual words, and as such, may be provided by human operators 224 who are familiar with trends in how vocabulary is used over time. The use of weights 232 recognizes that words or phrases in one site have different significance or meanings than words or phrases at other sites, Col.11 ln 55-67, (analyzing the plurality of visual tokens stored in the database to identify a trend in 15at least one of the object and an attribute of the object).
Such generation of tokens from individual content items, the index data corresponding to local features stored linearly in index file, selecting a panel containing an image to form search query based on previously stored feature list teaches the above limitations, therefore the Examiner maintains the rejection.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627